Case 18-26452   Doc 53-3   Filed 01/13/21 Entered 01/13/21 14:26:37   Desc Exhibit
                                  A Page 1 of 6
Case 18-26452   Doc 53-3   Filed 01/13/21 Entered 01/13/21 14:26:37   Desc Exhibit
                                  A Page 2 of 6
Case 18-26452   Doc 53-3   Filed 01/13/21 Entered 01/13/21 14:26:37   Desc Exhibit
                                  A Page 3 of 6
Case 18-26452   Doc 53-3   Filed 01/13/21 Entered 01/13/21 14:26:37   Desc Exhibit
                                  A Page 4 of 6
Case 18-26452   Doc 53-3   Filed 01/13/21 Entered 01/13/21 14:26:37   Desc Exhibit
                                  A Page 5 of 6
Case 18-26452   Doc 53-3   Filed 01/13/21 Entered 01/13/21 14:26:37   Desc Exhibit
                                  A Page 6 of 6
